Citation Nr: 0837746	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease.

2.  Entitlement to service connection for right kidney 
removal.



REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

 Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to January 
1965.

Procedural history

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO).

The veteran testified at a hearing held at the RO during 
September 2005 before a Decision Review Officer.  A 
transcript of the proceeding has been associated with the 
claims folder.

In July 2007, the Board remanded this case to the VA Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  The requested development has been accomplished 
and the case has been returned to the Board for further 
consideration of the appeal. 

Matters not on appeal

In its March 2004 rating decision, the RO denied an increased 
[compensable] rating for the veteran's service-connected 
bilateral hearing loss.  in a July 2004 rating decision, the 
RO denied service connection for concussion residuals .  The 
veteran did not appeal those decisions.  The only issues 
claimed on appeal in the veteran's August 2004 notice of 
disagreement and in his February 2005 substantive appeal are 
the issues listed above.


FINDINGS OF FACT

1.  A preponderance of the evidence of record supports 
conclusion that no in-service disease or injury occurred. 

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the removal of 
the veteran's right kidney and his military service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  The cause for removal of the veteran's right kidney was 
not incurred in or aggravated by military service, and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
degenerative disc disease of the lumbar spine and for right 
kidney removal.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in July 2007.  In essence, the Board instructed the 
agency of original jurisdiction to send the veteran a fully 
compliant VCAA notice and for a medical review of the claims 
folder in order to provide opinions as to the cause of the 
removal of the veteran's right kidney, and whether removal of 
the right kidney was related to his military service.  The 
AOJ was then to readjudicate the claim.

The veteran was sent a VCAA letter in July 2007; that letter 
will be discussed in greater detail below.  A VA physician 
reviewed the claims file and examined the veteran in June 
2008.  The report indicates the examiner reviewed the claims 
file and rendered appropriate diagnoses and opinions in 
conformity with the July 2007 remand instructions.  
Thereafter the AMC readjudicated the claim in the July 2008 
SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in letters from the 
RO dated January 2004, July 2006 and July 2007.  The veteran 
was informed as to what is required to establish service 
connection:
 
1. You had an injury in military service, or a disease that 
began in or was made worse during military service, or there 
was an event in service that caused an injury or disease.

2. You have a current physical or mental disability shown by 
medical evidence.

3. There is a relationship between your disability and an 
injury, disease, or event in military service.

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letters.  Specifically, the veteran was advised in the 
January 2004 and July 2007 letters that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  

With respect to private treatment records, the VCAA letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant private records.  Copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, were 
included with the letters, and the veteran was asked to 
complete this release for each private healthcare provider so 
that VA could obtain these records on his behalf.  

The January 2004 and July 2007 letters further emphasized: 
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in 
original].  

The July 2007 letter also specifically requested of the 
veteran: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in a July 2006 letter and the July 2007 letter from 
the RO, which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the July 2006 and July 2007 
letters instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The Board acknowledges that complete VCAA notice was not 
provided until after the initial unfavorable RO decision in 
March 2004.  However, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
July 2007 VCAA notice letter was provided to the veteran, the 
claim was readjudicated in a July 2008 SSOC.

The veteran's representative has not alleged that the veteran 
has received inadequate VCAA notice.  The veteran has been 
notified of what is required of him and of VA.  Because there 
is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the present claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  In particular, the RO has obtained 
the veteran's service treatment records, reports of VA and 
private medical treatment, and the veteran's Social Security 
disability records.  He was also afforded a VA examination 
with nexus opinion in connection with the claim of service 
connection for right kidney removal during July 2008.  
The report of this examination reflects that the examiner 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examination and rendered appropriate diagnoses and opinions.  

The veteran has not been provided a VA compensation and 
pension examination for his claim of entitlement to service 
connection for a low back disability.  Under 
38 C.F.R. 3.159(c)(4) (2007), VA will provide a medical 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but: 1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

As will be explained in greater detail below, the outcome of 
the claim for service connection for a back disability hinges 
on what occurred, or more precisely what did not occur, 
during service.  In the present case, a VA examination was 
not warranted because there is no credible evidence that the 
veteran suffered an event, injury or disease in service 
related to his current low back disability.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility. In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
back disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.  

In short, in the absence of evidence of the in-service 
incurrence of a back injury or disease, there is no need for 
a medical nexus opinion.  The facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of an injury to the veteran's back during service.

With respect to the kidney disability, the veteran reported 
in 1968 that he had been treated for kidney problems in 1965 
and 1966, which was shortly after he left service in 1964.  
In a March 2004 statement, the veteran said that he could not 
remember the name of the doctor he consulted in California 
during 1965; that the doctor in Kansas was now deceased, and 
another doctor in Oklahoma who treated him from 1966 to 1969 
was also deceased.  There is thus no indication that such 
records, even if they still exist, can be located. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  As 
was noted in the Introduction, he testified at a hearing 
before a Decision Review Officer at the Regional Office.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.  

1.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b) (2007).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2007); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

The veteran contends that his current low back disability was 
the result of having injured his back during a fall that 
occurred in about February 1963, when he slipped on ice 
carrying an aircraft part at Loring AFB, Maine.  In a March 
2004 statement and in his August 2004 notice of disagreement, 
the veteran said he had experienced chronic pain in his back 
since that slip and fall incident.  At the June 2008 VA 
examination, the veteran claimed he had sustained a fractured 
lumbar disc in the 1963 slip and fall accident.

With respect to Hickson element (1), current disability, the 
record shows that the veteran underwent surgery on April 10, 
2001 for a decompressive laminectomy at L4-L5 with 
discectomy.  The discharge diagnosis was L4-L5 degenerative 
disc disease with discographic concordancy and instability.  
VA treatment records also show the veteran underwent 
additional fusion surgery to his back in December 2004.  
Therefore, Hickson element (1) is met.

With respect to Hickson element (2), evidence of in-service 
incurrence or aggravation of a disease or injury, the Board 
will separately discuss disease and injury.

With respect to disease in service, review of the veteran's 
service treatment records reveals no complaint of, or 
treatment for, the veteran's back.  A February 1963 treatment 
report shows there was trauma [without detail as to how it 
occurred] to the veteran's left anterior chest with some 
tenderness.  In his November 1964 separation medical history, 
the veteran answered "no" to arthritis; "no" to swollen or 
painful joints; and "no" to bond, joint or other deformity.  
Although there was a noted complaint relating to pectoralis 
muscle strain from a year before, there was no record of 
complaint about the back.  The November 1964 separation 
examination indicated that the spine was normal.  

As noted above, service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  In this case, there is no 
evidence of a medical diagnosis of degenerative disc disease 
of the lumbar spine for many years after service.  The 
presumptive provisions of 38 C.F.R. § 3.309(a) are therefore 
not for application.

With respect to injury, there is no record of a specific 
injury to the veteran's low back in service.  A February 1963 
service treatment report shows there was trauma [without 
detail as to how it occurred] to the veteran's left anterior 
chest with some tenderness; the back was not mentioned.  
Although there was a noted complaint in the separation 
medical history relating to the pectoralis muscle strain from 
a year before, there was no record of complaint about the 
back at all.  

The veteran testified in September 2005 that his current 
disability was due to the slip and fall accident in service 
during February 1963.  In connection with a December 2005 VA 
medical evaluation, the veteran stated that he had a "broken 
back" in service.  However, the service medical records are 
devoid of any reference to back problems, as are post-service 
medical records for years after service.  Indeed, an October 
6, 2000, treatment report by the veteran's private 
orthopedist, Dr. R.T.B., was in the form of a letter to a 
workers' compensation insurer which showed that the veteran's 
current back problem started with an injury at work on 
September 5, 2000.  No earlier history of a back disorder was 
noted.  

The veteran filed a March 2004 statement from a fellow jet 
engine technician, H.D., who stated he witnessed the slip and 
fall accident at Loring AFB; that he took the veteran to sick 
call the next day; and that the doctor only gave him salve 
for the pulled muscles in his chest.  Mr. H.D. said that the 
veteran had bad pain in his back, that he subsequently slept 
with a pillow under the middle of the back, and he couldn't 
lift anything without hurting.  The veteran has also 
presented statements from his cousin, his brother, and his 
ex-wife, who essentially confirm that he was suffering from 
back pain in and immediately after service, and the 
difficulties he had working because of the pain in his back.  
Each noted that the veteran had told them he had injured his 
back in the 1963 in-service slip and fall accident in 
service.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  For reasons stated immediately below, the Board 
finds the veteran's account of an in-service back injury with 
ongoing continual back pain to be unbelievable.  The same 
applies to the various lay statements, which are to the same 
effect.

As has been discussed above, the veteran's service medical 
records clearly indicate that there was a chest injury in 
February 1963.  There was no reference to a back injury, or 
to back problems, at any time during service or for decades 
thereafter.  
Significantly, the veteran's November 1964 separation medical 
history and examination showed no complaint about the lower 
back.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].  The lack of any evidence of back problems in 
service or for many years after service is itself evidence 
which tends to show that no injury to the low back was 
sustained in service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact]; see also 38 C.F.R. § 3.102 
[noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence].
  
Most significantly, when a back disability was finally 
diagnosed, in October 2000, it was attributed to a then-
recent September 2000 on-the-job injury, with no mention of 
military service.  

In addition, medical records from 1968 document a kidney 
disorder (which will be discussed below) which initially 
manifested as back pain.  See a report from 
St. Elizabeth's Mercy Hospital dated September 9, 1968.  To 
the extent that the veteran believe that such pain was due to 
the alleged in-service back disability as opposed to the 
kidney disorder referenced in the 1968 medical reports, his 
lay opinion (and those of his relatives) is entitled to no 
weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

This objective record, in the Board's opinion, outweighs the 
recent statements of the veteran and his allies, made in 
connection with the veteran's claim for monetary benefits 
from VA.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence]. 

In summary, with respect to element (2), the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim.  Thus, Hickson element (2) has not been met.  The 
claim is denied on that basis.  

With respect to element (3), the veteran in essence contends 
that he has had back pain continually after service.  As has 
been discussed above, the objective medical reports do not 
document a back disorder until 2000, many decades after 
service. 
Supporting medical evidence is required.  See Voerth, supra.  
Such evidence is lacking in this case.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [holding that it 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints with 
respect to the condition he now raised]. 
As was noted above, the veteran's perceived back pain in 1968 
was identified by health care providers to stem from a kidney 
disorder.  Accordingly, service connection may not be 
established via continuity of symptomatology under 
38 C.F.R. § 3.303(b).

Conclusion

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for right kidney 
removal.

Relevant law and regulations

The law and regulations generally relating to service 
connection in general have been stated above and will not be 
repeated.  

Service connection may be granted on a presumptive basis for 
nephritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Analysis

The veteran contends that the kidney disease that led to 
removal of his right kidney in 1968 was due to the trauma 
from the 1963 in-service slip and fall accident.  He claimed 
in December 2005 that his right kidney was bruised in the 
accident.

With respect to Hickson element (1), current disability, 
review of the record shows that the veteran underwent a right 
nephrectomy in September 1968.  The diagnosis at that time 
was hydronephrosis and atrophy of the right kidney, secondary 
to uretero pelvic junction obstruction.  Therefore, Hickson 
element (1) is met.

With respect to Hickson element (2), evidence of in-service 
incurrence or aggravation of a disease or injury, the Board 
will separately discuss disease and injury.

With respect to disease in service, review of the veteran's 
service medical records reveals no complaint of, or treatment 
for, the veteran's kidneys or for urinary problems.  As noted 
above, a February 1963 treatment report only showed trauma to 
the veteran's left anterior chest with some tenderness.  In 
the November 1964 separation report of medical history, the 
veteran answered "no" to kidney trouble, and "no" to 
kidney stone or blood in urine.  The November 1964 separation 
examination indicated that the genitourinary system was 
normal.  

As noted above, service connection may also be granted for 
nephritis when such disease is manifested to a compensable 
degree within one year of separation from service.  In this 
case, there is no evidence of a medical diagnosis of 
nephritis of the right kidney during the one year presumptive 
period after separation from service.  The presumptive 
provisions of 38 C.F.R. § 3.309(a) are therefore not for 
application.

With respect to injury, there is no record of an injury to 
the veteran's right kidney in service.  As noted above, a 
February 1963 treatment report showed trauma to the veteran's 
left anterior chest with some tenderness.  In the November 
1964 separation medical history, there was a noted complaint 
relating to pectoralis muscle strain from the fall a year 
before, but no record of any kidney or kidney stone problem.  
The November 1964 separation examination indicated that the 
genitourinary system was normal.

During the June 2008 VA examination, the veteran reported 
that he sustained multiple injuries from the in-service slip 
and fall accident in February 1963, including a bruised right 
kidney.  However, the VA examiner noted that there was no 
evidence of any renal injury or treatment for any renal 
condition while he was in service.  His review of the 
September 1968 pathology report led him to the further 
opinion that the condition of the right kidney was not 
related to any incident or event in service, and that it was 
more likely due to external compression due to kidney stones.  
[The Board notes that there is no evidence that the veteran 
suffered from kidney stones in service.]

As discussed above, the veteran has presented statements from 
his relatives and his fellow jet engine technician, H.D. as 
to the purported severity of the in-service injury.  For the 
same reasons that the Board discounted those statements in 
connection with the first issue on appeal, it similarly finds 
them to be lacking in credibility in connection with this 
issue.  See Espiritu; supra, see also 38 C.F.R. § 3.159 
(a)(1).  The medical records as a whole show that the 
February 1963 incident involved only a minor left chest 
injury.  

Finally, the September 1968 medical report referenced above 
noted that the veteran reported discomfort in the right 
lumbar region which first occurred "in 1963 or 1964 while in 
the service."  The veteran reported that during 1965 he had 
consulted a doctor in California and another doctor in Kansas 
City during May 1966.  He reported that urinalysis each time 
was negative, although he was prescribed a kidney medication 
and Darvon.  As has been discussed in the duty to assist 
section above, medical treatment records from this period of 
time are not available.  
There is no competent medical evidence that the veteran was 
diagnosed with a kidney disorder within the presumptive one 
year period after separation from service

In sum, there is no objective medical evidence that the 
veteran suffered an injury to the right kidney, back pain, 
and/or a kidney disease including kidney stones in service.  
In his November 1964 separation medical history the veteran 
specifically answered "no" to kidney trouble.  The June 
2008 VA examiner also found that the service treatment 
reports showed no evidence of an injury or disease to the 
right kidney in service.  The right kidney disorder was not 
diagnosed and the kidney removed until September 1968, nearly 
four years after the pertinently negative November 1964 
separation report of medical history and examination.  This 
objective record, in the Board's opinion, outweighs the 
statements of the veteran and his allies. 
  
The Board concludes that a preponderance of the evidence is 
against the veteran's claim as to Hickson element (2).  The 
claim is denied on that basis.  

With respect to Hickson element (3), there is no competent 
medical evidence which serves to link the removal of the 
veteran's right kidney to service.  As has been discussed 
above, the VA examiner in June 2008 specifically found that 
there was no evidence of any renal injury or treatment for a 
renal condition in service.  The Board assigns this medical 
opinion great weight.  It was provided by a medical doctor 
who reviewed the veteran's claims folder.  The veteran has 
presented no evidence to the contrary. 

With respect to continuity of symptomatology, although the 
Board has taken into consideration the veteran's 1968 
statement that he had kidney problems in service, the 
veteran's service treatment records showed that only a minor 
injury to the left chest resulted from the February 1963 fall 
incident.  The veteran himself in his signed November 1964 
separation report of medical history confirmed no kidney 
trouble and no kidney stones. Crucially, the June 2008 VA 
examiner specifically discounted military service as a cause 
of the veteran's kidney disorder.

Thus, even though the Board has no reason to doubt that the 
veteran's kidney problem occurred shortly after leaving 
service. The weight of the evidence is against a finding that 
this chronic disability resulted for the in-service injury or 
that the veteran experienced symptoms of a kidney disability 
in service.  The provisions of 38 C.F.R. § 3.303(b) are 
therefore not for application.  
  




	(CONTINUED ON NEXT PAGE)


Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
removal of the right kidney.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a low back disability is denied.  

Service connection for right kidney removal is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


